DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in response to the application 17/088,387 filed on 11/03/2020.
Status of claims:
Claims 1-14 are pending in this Office Action.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/11/2021 and 11/03/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-4, 6-8, 10-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Psota et al. (US PGPUB 20180073929) “Psota”.
Regarding claim 8, Psota teaches a method for integrated value chain risk-based profiling and optimization, comprising the steps of: analyzing the integrated value chain ontological database for risk query related information, the query-related information comprising entities, individuals, locations, and topics associated with the subject ([0028]: The system collects and stores a plurality of records of customs transactions among a plurality of buyers and a plurality of suppliers; and processes the data to associate a plurality of transactions associated with a plurality of different entity names to a single entity based on analysis of customs record data for the transactions associated with the plurality of different entity names. The processing is based on, a name of the supplier, a name of the buyer, an order quantity, a billing amount, a location of the buyer, a location of the supplier, a delivery date, order data, at least one string associated with a supplier name, or at least one string associated with a buyer name. In the aspect, the transaction is associated with a region of interest, an industry, past shipment data, a country-relevant experience, a number of shipments, a material, a product category, a technique, a name of the entity, an order quantity, a billing address, a targeted delivery date, or a capacity of the supplier. Thus, the system collects data within a market platform that contains information of entities, individuals, locations and topics… [0035]: The search results are based on a risk profile.); creating a weighted and directed temporospatial knowledge graph, the weighted and directed temporospatial knowledge graph comprising nodes representing the entities, individuals, locations, and topics associated with the subject and edges representing the relationships to the nodes in relation to the subject or the associated nodes ([0401] FIG. 43 illustrates an environment 4300 that may assist in evaluation of a risk to a buyer based on the proximity of buyers to a potential shipping disturbance. The environment 4300 may include various suppliers, shippers and buyers associated with each other to perform business transactions and may represent an environment for evaluating the impact on buyers of potential shipping disturbance. As shown, the environment 4300 includes a supplier, three shippers and three buyers. Buyers 1 and 2 may be more at risk of being impacted by a shipping disturbance since both are serviced by the same shipper and buyer 3 is serviced by two different shippers. Therefore, buyers 1 and 2 would be considered to have a greater proximity to a potential shipping disturbance than buyer 3. Thus, the system can create a knowledge graph that evaluate weighted risks in a market platform.); identifying paths or clusters of a subset of the weighted and directed temporospatial knowledge graph which meet a pre-determined risk threshold wherein the paths or clusters represent risk categories ([0401]-[0402]: FIG. 43 illustrates an environment that may assist in evaluation of a risk to a buyer based on the proximity of buyers to a potential shipping disturbance. The environment 4300 may include various suppliers, shippers and buyers associated with each other to perform business transactions and may represent an environment for evaluating the impact on buyers of potential shipping disturbance. As shown, the environment 4300 includes a supplier, three shippers and three buyers. Buyers 1 and 2 may be more at risk of being impacted by a shipping disturbance since both are serviced by the same shipper and buyer 3 is serviced by two different shippers. Therefore, buyers 1 and 2 would be considered to have a greater proximity to a potential shipping disturbance than buyer 3….There may be many other factors to consider when evaluating supplier proximity to a potential shipping disturbance and may include, reputation of the shipper, jurisdiction from which the supplier is shipping product, experience that a shipper has with shipping products similar to those being supplied by the supplier, and the like. Thus, the risk level of the buyer is evaluated for example based on the number of paths that the buyer links to the shippers so paths or clusters are evaluated to determine the risk value); performing one or more simulations using data from at least part of the integrated value chain ontological database wherein: the simulations model a disruption event to determine a probability and disruption impact associated with the disruption event ([0270] A risk profile 2758 may be determined based on analysis of customs transaction data. A risk profile for a supplier or a buyer may be based on customs transaction data for the supplier, the buyer, or a third party. A risk profile that may be determined from customs transactional data may include risk related to counterfeiting, capacity overload, subcontracting, political factors, geographic factors, weather, geology, finances, probability of non-performance to a contract, probability of termination of a contract, intellectual property, achieving a targeted delivery date, non-payment, selecting an alternate supplier, order cancellation, order push-out, and the like. A risk profile that may be derived from customs transaction data may be a basis for determining terms and conditions of insurance, and the like. [0399] The marketplace system may also provide a facility for a reliability or performance rating. The reliability or performance rating may be based on transaction history extracted from shipper information. As an example, and not a limitation, a supplier with a history of timely shipment may receive a high reliability rating. A formula may be used to reward reliability and performance by allowing higher visibility for suppliers or buyers with a higher reliability or performance rating.); the simulation models alternative actions to determine the feasibility of the alternative action ([0400]: The prospecting facility may utilize shipper information to predict delays and disruptions in future transactions. As an example, and not a limitation, a delayed shipment of parts to a manufacturer may result in that manufacturer being unable to ship its product in a timely fashion. The prospecting facility may recognize the delayed parts shipment and alert the supplier's customers of the upcoming delay. As another example, the prospecting facility may alert the manufacturer of the impending delay and present options for purchasing parts from other parts suppliers who are capable of delivering replacement parts within a needed timeframe. The prospecting facility may use a shipper's internal information, such as increased hiring patterns in certain areas at certain times to predict shipping delays before they occur); and assigning a risk score to each identified risk category, based on the probability and disruption impact associated with that risk (Fig. 19 & [0256] &[0400]: The ratings 1904 may be accorded to the suppliers based on a plurality of factors such as timely supply, quality, pricing of the product and the like. Each rating 1904 may be scaled on a normalized scale, such as a one hundred point scale, with particular ratings depicted graphically, such as in a bar graph, to make it easier to see the relative performance of the supplier in that category of rating. The ratings 1904 may also be depicted as qualitative labels such as "Excellent", "Good", "Fair", and the like. The supplier information, in context of the overall rating, may be provided in one or more sections of the detailed report… The marketplace system may then rate suppliers based on their proximity to a potential shipping disturbance and provide a buyer with a list of suppliers less likely to be affected by it. Thus, there is a risk score assigned for example how likely a supplier is shipping the orders on time and the result is presented to the buyers to select from). 
Regarding claim 1, note the rejections of claim 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings
Regarding claim 10, Psota teaches all of the limitations of claim 8. Psota further teaches performing the following steps using an automated ontology engine, the automated ontology engine comprising a second memory, a second processor, and a fourth plurality of programming instructions: receiving data collected using web-scrapers and data-extraction tools, from all available data sources [0220]:The data scraping technology may implement one or more applications that may be configured to operate on resources, such as data stores, to identify data and/or data types. Once identified, the data and/or data types may be reorganized, reclassified, manipulated, further stored, modified, and/or changed according to a selected data model/paradigm.; and receiving the provenance metadata from the asset registry manager ([0020]: The data collection step may implement data scraping related technology to retrieve data from the web about companies that may supply goods and/or services to the buyers. The data may include information such as contact information, product images, product information, third party ratings, and other meta-data such as company overviews, revenues or any other data corresponding to the supplier, so that the analytics facility may utilize this information to establish ratings for the supplier.); running the collected data through a variety of tools to append the data with temporal, geospatial, information reliability, contextual metadata, and provenance metadata using machine learning algorithms and ontological axioms configuration ([0027]: Associating an entity may alternatively be based on machine learning of entity types from customs transactional data records. The transactions may be customs transactions…[0151]: The weights and thresholds used in the country context computation may have been determined using machine learning techniques (e.g. decision trees and principal component analysis) to determine the relevant features to weight, appropriate weights, and effective thresholds...[0153]: Machine learning technique such as a support vector machine. Over time, trends in ratings may then be captured and displayed to the buyer. Such trends may enable a graph-theory analysis (e.g., minimum cut, maximum flow, cliques, and the like) on buyer-supplier networks to determine the relationships between groups of buyers and suppliers, which may lead to additional value-added services such as improving production allocation for buyers… [0223] In addition, the data scraping technology may be configured to include one or more machine learning algorithms configured to identify information such as phone numbers, emails, addresses, or any other information. The scraping technology may also use machine learning to establish a map between elements of a (web) page and various types of data to facilitate identifying elements of the web page and corresponding data associated therewith. Machine learning may include an initial seeding of data for which a web scraping technology is may search, as well as feedback, such as from a manual or automated review, that indicates the extent to which initial rounds of searching have succeeded in finding relevant items.); and storing the appended data in the integrated value chain ontological database ([0276]:the database of supplier information includes an ontology of product categories, which may include a tree of categories and sub-categories of all types of products found in various data sources, such as customs records databases).  
Regarding claim 3, note the rejections of claim 10. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings
Regarding claim 11, Psota teaches all of the limitations of claim 8. Psota further teaches wherein the data sources include at least parts of public, private, and proprietary data sources ([0383]: The additional information may be of the type collected by the marketplace system from customs data, shipper data, and other publically or privately available data sources. As another example, the additional information may be generated by the supplier or the buyer and uploaded to the system).  
Regarding claim 4, Psota teaches all of the limitations of claim 3. Psota further teaches wherein the data sources include at least parts of public, private, and proprietary data sources ([0383]: The additional information may be of the type collected by the marketplace system from customs data, shipper data, and other publically or privately available data sources. As another example, the additional information may be generated by the supplier or the buyer and uploaded to the system).  
Regarding claim 13, Psota teaches all of the limitations of claim 8. Psota further teaches wherein the simulation data further comprises partial synthetic data ([0018]: The entity score is based at least in part on transactional data about shipments by the entity. In the aspect the entity score includes factors selected from the group consisting of country context, business legitimacy information, public recognition, amount of experience, caliber of customers of the supplier, customer loyalty for the supplier, degree of specialization of the supplier, and feedback from previous customers. In the aspect the entity score for the suppliers is based on aggregated transactional customs data. In the aspect the entity score is based on a criteria defined by an end user. In the aspect the entity score for a supplier is based on customs data related to transactions by the supplier with a third party. Thus, the system uses a variety of data type and evaluate the data to draw a valid statistical value for an entity).  
Regarding claim 6, note the rejections of claim 13. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 14, Psota teaches all of the limitations of claim 8. Psota further teaches wherein the simulations model a fraud event, and assigns a fraud risk score to a fraud category ([0139]: Methods and systems disclosed herein include methods and systems for deterring fraudulent ratings by verifying the existence of the transaction purportedly rated by the buyer… [0364] & [0388]: The information from non-transaction data sources may help in establishing a supplier or buyer rating. In an example, if a supplier is flagged with a fraudulent charge such as money laundering, and the like, the overall score of the supplier may be lowered).
Regarding claim 7, note the rejections of claim 14. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Psota et al. (US PGPUB 20180073929) “Psota” in view of Qian et al. (US PGPUB 20170011037) “Qian”.
Regarding claim 9, Psota teaches all of the limitations of claim 8. Psota further teaches performing the following steps using an asset registry manager, the asset registry manager comprising a first memory, a first processor, and a third plurality of programming instructions: scanning ingested data from information sources for provenance metadata ([0220]:The data scraping technology may implement one or more applications that may be configured to operate on resources, such as data stores, to identify data and/or data types. Once identified, the data and/or data types may be reorganized, reclassified, manipulated, further stored, modified, and/or changed according to a selected data model/paradigm. The data collection step 902 may implement data scraping related technology to retrieve data from the web about companies that may supply goods and/or services to the buyers. The data may include information such as contact information, product images, product information, third party ratings, and other meta-data such as company overviews, revenues or any other data corresponding to the supplier, so that the analytics facility 922 may utilize this information to establish ratings for the supplier.); and sending the provenance metadata to an automated ontology engine ([0276] In embodiments, the database of supplier information includes an ontology of product categories, which may include a tree of categories and sub-categories of all types of products found in various data sources, such as customs records databases).  
Psota does not explicitly teach storing the provenance metadata on the non-volatile storage device.
Qian teaches storing the provenance metadata on the non-volatile storage device ([Abstract]: The system is directed to create a graph model that contains rates that are associated with edges and are calculated based on weights of corresponding first edges in the input graph. A relatedness metric is calculated for a target node relative to a node of interest based on the blink rates of the second edges. The relatedness metric indicates a degree of relatedness of the target node to the node of interest. A cognitive operation is then performed based on the relatedness metric… [0066]: Data processing system may be a portable computing device that is configured with flash memory to provide non-volatile memory for storing operating system files and/or user-generated data). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Qian teachings in the Psota system. Skilled artisan would have been motivated to incorporate a non-volatile storage device taught by Qian in the Psota system to make data more suitable for permanent storage thus storing data is more reliable and is able to avoid loss of data in case the system is shut off unexpectedly. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 2, note the rejections of claim 9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings

Regarding claim 12, Psota teaches all of the limitations of claim 8. Psota does not explicitly teach wherein the simulation is a Monte Carlo simulation.
Qian teaches the simulation is a Monte Carlo simulation ([0032]: One way to approximately evaluate b(A,B), and hence s(A,B), is by using a Monte Carlo algorithm, i.e., random sampling). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Qian teachings in the Psota system. Skilled artisan would have been motivated to incorporate a Monte Carlo algorithm taught by Qian in the Psota system to reduce uncertainty or risk more effectively. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 5, note the rejections of claim 12. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.









Conclusion
                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        


/C.D.V./Examiner, Art Unit 2153